Title: From Thomas Jefferson to John Adams, 22 June 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris June 22. 1785.

My last to you was of the 2d. inst. since which I have received yours of the 3d. and 7th. I informed you in mine of the substance of our letter to Baron Thulemeyer. Last night came to hand his acknolegement of the receipt of it. He accedes to the method proposed for signing, and has forwarded our dispatch to the king. I inclose you a copy of our letter to Mr. Jay to go by the packet of this month. It contains a state of our proceedings since the preceding letter which you had signed with us. This contains nothing but what you had concurred with us in, and as Dr. Franklin expects to go early in July for America, it is probable that the future letters must be written by you and myself. I shall therefore take care that you be furnished with copies of every thing which comes to hand on the joint business.
What is become of this Mr. Lambe? I am uneasy at the delay of that business, since we know the ultimate decision of Congress. Dr. Franklin having a copy of the Corps Diplomatique has promised to prepare a draught of a treaty to be offered to the Barbary states; as soon as he has done so we will send it to you for your corrections. We think it will be best to have it in readiness against   the arrival of Mr. Lambe on the supposition that he may be addressed to the joint ministers for instructions.
I asked the favour of you in my last to chuse two of the best London papers for me, one for each party. The D. of Dorset has given me leave to have them put under his address, and sent to the office from which his despatches come. (I think he called it Cleveland office, or Cleveland row or by some such name: however I suppose it can easily be known there.) Will Mr. Stockdale undertake to have these papers sent regularly, or is this out of the line of his business? Pray order me also any really good pamphlets which come out from time to time, which he will charge to me. I have the honour to be with sentiments of real respect and affection Dr. Sir Your most obedient and most humble servt.,

Th: Jefferson

